 



Exhibit 10.1
SEVERANCE AGREEMENT
AND RELEASE OF ALL CLAIMS
          This Severance Agreement and Release of All Claims (“Agreement”) is
made and entered into by and between Donald J. Binotto (“Executive”) and Del
Monte Corporation (the “Company”) (together, the “Parties”).
R E C I T A L S
          WHEREAS, Executive is employed by the Company as its Senior Vice
President, Operations and Supply Chain, pursuant to the terms of an Employment
Agreement between Executive and the Company dated September 1, 2004 (“Employment
Agreement,” capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned in the Employment Agreement);
          WHEREAS, Executive agreed to voluntarily withdraw from participation
in the benefits set forth in Paragraph 4 (inclusive of all sub-paragraphs
therein) of the Employment Agreement and concedes to the Company’s termination
of Executive’s rights thereunder in consideration of the benefits, terms and
conditions set forth herein;
          WHEREAS, the Company is terminating Executive’s employment without
cause; and
          WHEREAS, Executive and the Company desire to terminate their
employment relationship amicably and to resolve, fully and finally, all matters
relating to such termination and employment relationship prior to Executive’s
departure from the Company.
          NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants, agreements and promises set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties intending to be legally bound, hereby agree as
follows:
A G R E E M E N T
     1.    TERMINATION OF PARAGRAPH 4 OF EXECUTIVE’S EMPLOYMENT AGREEMENT.
Executive agrees to voluntarily withdraw from participation in the benefits set
forth in Paragraph 4 (inclusive of all sub-paragraphs therein) of the Employment
Agreement and thereby concedes to the Company’s termination of Executives’
rights thereunder effective November 17, 2005.
     2.    EXECUTIVE’S TERMINATION. Pursuant to this Agreement, Executive shall
be terminated from each and every position Executive holds as an officer and
employee of the
                                   
Executive’s Initials

 



--------------------------------------------------------------------------------



 



Company and its affiliates effective December 22, 2005 (“the Termination Date”).
As of the Termination Date, the Company shall pay Executive any earned, but
unpaid Base Salary, accrued but unused vacation and floating holiday time, and
unreimbursed expenses described in Section 2(f) of the Employment Agreement, and
benefits, if any Executive is entitled to receive under the benefit plans of the
Company in which Executive was an eligible participant, less all applicable
federal, state or local taxes and other normal payroll deductions.
     3.    SEVERANCE BENEFITS. In consideration of Executive’s release of claims
and Executive’s other covenants and agreements contained herein, after the later
to occur of (i) the Termination Date or (ii) the date Executive signs this
Agreement and delivers it to the Company, provided that Executive has not
exercised any revocation rights as set forth in Paragraph 7(b) below, the
Company shall pay Executive the following as severance benefits (collectively,
the “Severance Benefits”):
          a.     Base Salary and Target Bonus Lump Sum Payment. On or before
December 31, 2005, the Company shall pay Executive an amount equal to one and
one-half (1-1/2) times Executive’s Base Salary and target Bonus for fiscal 2006
($816,562.50), less all applicable federal, state or local taxes and other
normal payroll deductions, including the health and welfare premiums described
in Paragraph 3(d) below.
          b.     FY 2006 Pro-rated Bonus Lump Sum Payment. On or before
December 31, 2005, the Company shall pay Executive a pro-rata portion of his
Fiscal Year 2006 target Bonus based on Executive’s Termination Date in a lump
sum, less all applicable federal, state or local taxes and other normal payroll
deductions.
          c.     Executive Perquisite Plan Lump Sum Payment. On or before
December 31, 2005, the Company shall pay Executive an amount equal to 18 months’
participation in the Company’s Executive Perquisite Plan at the level Executive
participated in as of the Termination Date, less all applicable federal, state
or local taxes and other normal payroll deductions.
          d.     Health and Welfare Benefit Continuation. The Company shall
continue Executive’s participation in the Company’s health and welfare benefit
plans (except for disability plans), at an equivalent level of participation as
Executive had during the twelve (12) month-period prior to Executive’s
Termination Date, until the earlier of (i) eighteen (18) months after the
Executive’s Termination date, or (ii) such time as Executive is covered by
comparable benefit plans or programs of a subsequent employer. Executive shall
immediately notify the Company of his benefit coverage by a subsequent employer
within sixty (60) days after the initiation of such coverage. After the
expiration of Executive’s benefit coverage with the Company, Executive will be
provided information and forms to elect COBRA (Consolidated
                                   
Executive’s Initials

2



--------------------------------------------------------------------------------



 



Omnibus Budget Reconciliation Act of 1985) continuation coverage under the
Company medical, vision and dental plans in which Executive participates. The
entire cost to continue Executive’s health and welfare coverage for the
18 months following the Termination Date shall be deducted from Executive’s Base
Salary and Target Bonus Lump Sum Payment described in Paragraph 3(a) above. In
the event Executive is covered by the health and welfare benefit plans or
programs of a subsequent employer prior to the expiration of the 18 month
period, the Company shall reimburse Executive for any premium overpayment.
          e.     Pro-rated Vesting of Stock and Stock Option Awards. Executive
shall vest in any stock or stock option grants awarded by the Company to
Executive pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan, on
a pro-rated basis, as calculated by the Company and illustrated in Exhibit A, as
of Executive’s Termination Date. Upon vesting of Executive’s pro-rated stock
option award(s), Executive shall have ninety (90) days from those vesting dates,
also illustrated in Exhibit A, to exercise such stock options. The value of any
pro-rated stock option award shall be based on the exercise price and the fair
market value at the time of exercise.
          f.     Outplacement. The Company shall provide Executive with not less
than eighteen (18) months of executive-level outplacement services at the
Company’s expense; provided however, the expense for such outplacement services
in any calendar year shall not exceed eighteen percent (18%) of the amount equal
to Executive’s highest Base Salary during the twelve (12) month period prior to
the Termination Date and the target Bonus for the year in which termination
occurs.
     4.     STOCK OPTIONS / RESTRICTED STOCK. Except as set forth in Paragraph
3(e) above, any vested or unvested stock options or restricted stock grants
awarded to Executive pursuant to the Company stock incentive plan shall be
subject to the terms and conditions of the applicable stock option plans and
stock or stock option agreements.
     5.     RETIREMENT, SAVINGS, DEFERRED COMPENSATION. Effective as of
Executive’s Termination Date, Executive shall cease to participate in any
Company sponsored retirement plans. Any distribution of benefits to Executive
pursuant to his participation in any retirement, pension, savings, or deferred
compensation plan sponsored by the Company shall be subject to the terms and
conditions of the applicable plans.
     6.     RELEASE AND WAIVER.
          a.     In consideration of the Severance Benefits paid to Executive
pursuant to Paragraph 3 above, Executive hereby forever releases and discharges
the Company and its predecessors, affiliates, subsidiaries, successors and
assigns, as well as each of their respective
                                   
Executive’s Initials

3



--------------------------------------------------------------------------------



 



past and present officers, directors, employees, agents, insurance companies,
attorneys and stockholders (collectively, the “Released Parties”), from any and
all claims, charges, complaints, liens, demands, causes of action, obligations,
damages and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has or may hereafter claim to have against the Released
Parties arising out of or relating in any way to Executive’s hiring by,
employment with or separation from the Company or otherwise relating to any of
the Released Parties from the beginning of time to the later to occur of (i) the
Termination Date, and (ii) the date Executive signs this Agreement.
          b.     This Release specifically extends to, without limitation,
claims or causes of action for wrongful termination, impairment of ability to
compete in an open market, breach of an express or implied contract, breach of
any collective bargaining agreement, breach of the covenant of good faith and
fair dealing, breach of fiduciary duty, fraud, misrepresentation, defamation,
slander, infliction of emotional distress, disability, loss of future earnings,
and any claims under the California state constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal
equal employment opportunity laws, and federal and state labor statues and
regulations, including, the Civil Rights Act of 1964, as amended, the Fair Labor
Standards Act, as amended, the National Labor Relations Act, as amended, the
Labor-Management Relations Act, as amended, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, the Americans With Disabilities Act of
1990, as amended, the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), the Family and Medical Leave Act
and the Pennsylvania Human Relations Act, as amended, and any related attorney’s
fees, costs and expenses.
     7.     REVIEW AND REVOCATION PERIOD.
          a.     Executive acknowledges and agrees that he is waiving his rights
under the ADEA and, accordingly, he has at least twenty-one (21) calendar days
after receipt of this Agreement to consider whether to sign it, and the Company
has advised Executive that he may consult with an attorney of his choosing prior
to signing and returning this Agreement. Executive further acknowledges and
agrees that he will not sign this Agreement until the later to occur of (i) the
expiration of the twenty-one (21) day period or (ii) the Termination Date.
          b.     Executive further acknowledges that he may change his mind and
revoke this Agreement at any time during the seven (7) calendar days after he
signs the Agreement, in which case none of the provisions of this Agreement will
have any effect. Executive acknowledges and agrees that if he wishes to revoke
this Agreement, he must do so in writing, and that such revocation must be
signed by Executive and received by the Company at its
                                   
Executive’s Initials

4



--------------------------------------------------------------------------------



 



headquarters located at One Market @ The Landmark, San Francisco, California
94105 to the attention of Mark Buxton, Vice President, Human Resources, no later
than 5:00 P.M. Pacific Time on the seventh (7th) day after Executive has signed
the Agreement. Executive acknowledges and agrees that, in the event Executive
revokes this Agreement, he shall have no right to receive any of the Severance
Benefits described under Paragraph 3.
     8.     CONTINUING OBLIGATIONS. Executive hereby acknowledges and affirms
his continuing obligations to the Company pursuant to Sections 6, 7 and 8 of the
Employment Agreement.
     9.     NON-DISPARAGEMENT. Executive agrees that he shall not, at any time,
make, directly or indirectly, any oral or written, public or private statements
that are disparaging of the Company or any of its subsidiaries, affiliates,
successors, assigns, including any of their present or former officers,
directors, agents, or employees. Nor shall Executive make any oral or written,
public or private statements that disparage or otherwise constitute trade libel
of the Company’s or its subsidiaries’, affiliates’, successors’ or assigns’
products or services. The Company agrees to communicate to its executives the
Company’s policy that such executives not make any public or private statements
that are disparaging of Executive or his performance at the Company.
     10.     REPRESENTATIONS. Executive makes the following representations,
each of which is an important consideration to the Company’s willingness to
enter into this Agreement with Executive:
          a.     Executive acknowledges and represents that the Company is not
entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Released Parties. Executive agrees that the
purpose of this Agreement is to provide him with further assistance in the
transition of his employment status, while at the same time protecting the
Released Parties from the expense and disruption which are often incurred in
defending against even a groundless lawsuit. If Executive elects not to sign
this Agreement or revokes this Agreement pursuant to Paragraph 7(b) above, the
fact that this Agreement was offered in the first place will not be understood
as an indication that the Released Parties believed Executive was discriminated
against or treated unlawfully in any respect.
          b.     Executive represents that he has not filed any claim, charge,
grievance, complaint, or action in or with any federal, state, or local court or
administrative agency or before any other tribunal against the Released Parties.
          c.     Executive acknowledges and agrees that the Severance Benefits
provided under Paragraph 3 above constitute consideration beyond that which, but
for the release and
                                   
Executive’s Initials

5



--------------------------------------------------------------------------------



 



covenants set forth in this Agreement, the Company otherwise would not be
obligated to provide, nor would Executive otherwise be entitled to receive.
          d.     Executive acknowledges and agrees that except as provided
above, Executive shall not be entitled to receive any other compensation or
benefits of any sort from the Company including, salary, bonuses, stock (except
as provided in Paragraph 4 above), vacation pay, holiday pay, sick leave,
short-term or long-term disability benefits, health care continuation coverage
(except as provided under federal or state law), retirement (except as provided
in Paragraph 5 above), insurance, tax reimbursement, reimbursement for taxes or
penalties imposed by the American Jobs Creation Act of 2004, benefits otherwise
payable under any of the Company’s severance plans, programs or policies, or any
other form of compensation or benefits from the Released Parties at any time.
          e.     Executive represents and warrants that he has returned to the
Company all documents, data, records, keys, credit cards, identification badges,
proprietary or confidential information and other physical property that came
into Executive’s possession during his employment, whether acquired from the
Company or from any other source.
          f.     Executive acknowledges that, prior to signing this Agreement,
he read and understood each and every provision in this Agreement and that he
had the opportunity to consult with an attorney regarding the effect of each and
every provision of this Agreement. Executive further acknowledges that he
knowingly and voluntarily entered into this Agreement with complete
understanding of all relevant facts, and that he was neither fraudulently
induced nor coerced to enter into this Agreement.
     11.    [Paragraph intentionally deleted.]
     12.     SEVERABILITY. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be wholly or partially
illegal, invalid, or unenforceable, it is specifically hereby agreed that the
legality, validity, and enforceability of the remaining parts, terms, or
provisions of this Agreement shall not in any way be affected thereby; rather,
said illegal, invalid, or unenforceable part, term, or provision shall be deemed
not to be a
                                   
Executive’s Initials

6



--------------------------------------------------------------------------------



 



part of this Agreement. Nor shall any such determination of illegality,
invalidity, or unenforceability of any part, term or provision of this Agreement
by a particular court affect the legality, validity or enforceability of any of
the terms or provisions of this Agreement in any other jurisdictions, it being
intended that all rights and obligations of the Parties hereunder shall be
enforceable to the fullest extent permitted by law.
     13.     THIRD-PARTY BENEFICIARIES. This Agreement is solely for the benefit
of Executive and the Released Parties and shall not inure to the benefit of any
other third parties.
     14.     NO WAIVERS; AMENDMENTS. The failure of either party to this
Agreement to enforce any of its terms, provisions or covenants shall not be
construed as a waiver of the same or of the right of such party to enforce the
same except for Executive’s failure to revoke this Agreement within seven
(7) days of its execution as set forth in Paragraph 7(b) above. Waiver by the
Company of any breach or default by Executive of any term, provision or covenant
of this Agreement shall not operate as a waiver of any other breach or default
by Executive. This Agreement may not be amended or modified other than by a
written instrument signed by the Company and Executive.
     15.     DESCRIPTIVE HEADINGS. The Paragraph headings contained herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
     16.     COUNTERPARTS. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
     17.     GOVERNING LAW. This Agreement and all rights, duties and remedies
hereunder shall be governed by and construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, without reference to its choice of law
rules.
     18.     ENTIRE AGREEMENT. This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof and
merges and supersedes all prior discussions, agreements and understandings of
every kind and nature between the Parties hereto and neither party shall be
bound by any term or condition other than as expressly set forth or provided for
in this Agreement; provided that, Sections 5 (Indemnification), 6 (Proprietary
Information), 7 (Non-competition), 8 (Noninterference), 9 (Injunctive Relief)
and 11 (Miscellaneous) of Executive’s Employment Agreement shall survive the
termination of Executive’s employment, and remain in full force and effect as
provided by the terms therein.
                                   
Executive’s Initials

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date set forth below:
EXECUTIVE

     
 
   
By: /s/ Donald J. Binotto                                   
        Donald J. Binotto
  Dated: December 22, 2005                                   
 
   
 
   
DEL MONTE CORPORATION
   
 
   
 
   
By: /s/ David L. Meyers                                   
        David L. Meyers
        Executive Vice President
        Administration & Chief Financial Officer
  Dated: December 22, 2005                                   

                                   
Executive’s Initials

8